Citation Nr: 0103947	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-20 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to March 
1970.  This appeal arises from a July 1999 rating decision of 
the Department of Veterans Affairs (VA), Montgomery, Alabama, 
regional office (RO).  


FINDINGS OF FACT

1.  In a July 1989 rating decision, the RO held that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for retinitis 
pigmentosa, which had been denied by a final Board decision 
dated in March 1982 on the basis that there was no medical 
evidence that the veteran's retinitis pigmentosa began during 
service; the veteran was provided notice of the denial of 
benefits, but he did not appeal.

2.  The evidence added to the record since July 1989, 
including a private physician's statement that the veteran's 
retinitis pigmentosa "probably began ...about the age of 20 or 
25" is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the RO's July 1989 denial of service 
connection for retinitis pigmentosa is new and material and 
the veteran's claim for service connection for that benefit 
has been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 1982, the Board denied the veteran's claim for 
service connection for retinitis pigmentosa.  That decision 
was final.  In June 1989, the veteran attempted to reopen the 
claim.  A July 1989 rating decision held that new and 
material evidence had not been submitted to reopen the claim.  
The veteran did not submit a timely notice of disagreement, 
and that decision became final.  Thus, the issue of service 
connection for retinitis pigmentosa may only be reopened by 
submission of new and material evidence.  

The relevant regulation states that new and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  In determining whether 
the veteran has submitted new and material evidence to 
reopen a claim, consideration must be given to all of the 
evidence since the last final denial of the claim.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Thus, the Board must 
consider the evidence added to the record since the RO's 
July 1989 rating decision.

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

When the claim was previously denied, the evidence did not 
contain evidence of inservice incurrence of retinitis 
pigmentosa.  This was the basis for the denial, and that is 
the issue currently at hand.  See Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  To be new and material, the evidence 
would have to contain objective evidence suggestive of an 
inservice onset of retinitis pigmentosa.

The evidence added to the record since July 1989 includes a 
statement from a private physician who had treated the 
veteran since 1979.  In that statement, the physician opined 
that the veteran's retinitis pigmentosa "probably began 
...about the age of 20 or 25."

The evidence received since the previous denial demonstrates 
that the record now contains medical evidence showing likely 
inservice onset of retinitis pigmentosa.  Because the record 
did not previously contain such evidence, the private 
physician's statement is new and material as that statement 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000).  Accordingly, the 
Board concludes that the veteran's claim for service 
connection for retinitis pigmentosa is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for retinitis 
pigmentosa has been reopened.


REMAND

The veteran contends that his retinitis pigmentosa began 
during his period of service in the 1960's.  The service 
medical records show no complaints, treatments or diagnoses 
of an eye disorder, and on report of medical history 
completed a month prior to his separation from service in 
March 1970 the veteran denied eye trouble.  The separation 
examination noted uncorrected near and distant vision as 
20/20 in both eyes, with field of vision noted as normal.  
The first diagnosis of retinitis pigmentosa in the record 
came in 1979.  However, in a lay statement dated in April 
1999, a former service comrade of the veteran recalled that 
during service the veteran had complained of problems with 
his night vision, refused to drive after dark, and had 
problems adjusting to daylight when leaving buildings.  As 
noted above, the veteran's treating physician opined in March 
1999 that the veteran's retinitis pigmentosa "probably began 
...about the age of 20 or 25."  The Board notes that the 
veteran was 23 years old at the time of his separation from 
service in March 1970.

VA is obligated under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified as amended at 38 U.S.C. § 5103) to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim.  This assistance 
includes the duty to obtain relevant records and to provide a 
medical examination or obtain a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.



In light of the VCAA requirements, the Board is of the 
opinion that a VA ophthalmologist should review the complete 
records, including the service medical records, the lay 
statement and the March 1999 private physician's statement, 
and provide an opinion as to the likely onset of the 
veteran's retinitis pigmentosa.  If deemed necessary, the 
veteran should be examined.  Additionally, the veteran should 
be requested to provide information as to any medical 
evidence that is not currently of record.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The veteran should be asked to 
identify any relevant medical records 
that are not currently of record.  The RO 
should obtain and associate with the 
claims folder all such records.

2.  The RO should arrange for a VA 
ophthalmologist to review the complete 
records, including the service medical 
records, the lay statement of the 
veteran's former service comrade, and the 
March 1999 private physician's statement, 
and provide an opinion as whether it is 
likely, unlikely, or as likely as not 
that the onset of the veteran's retinitis 
pigmentosa occurred during service from 
May 1966 to March 1970.  If the reviewing 
ophthalmologist deems it necessary, the 
veteran should be scheduled for 
examination.  The ophthalmologist's 
report should include complete rationale 
for the conclusions reached.



3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Thereafter, the RO should readjudicate the veteran's claim 
for entitlement to service connection for retinitis 
pigmentosa.  If the outcome is not favorable to the veteran, 
he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 



